[Cite as Lloyd v. Rogerson, 2022-Ohio-414.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

SUSAN LLOYD                                           C.A. No.       20AP0011

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JUSTIN ROGERSON                                       COURT OF COMMON PLEAS
                                                      COUNTY OF WAYNE, OHIO
        Appellee                                      CASE No.   2016 CVH 000321

                                 DECISION AND JOURNAL ENTRY

Dated: February 14, 2022



        TEODOSIO, Judge.

        {¶1}    Plaintiff-Appellant, Susan Lloyd, appeals from the judgment of the Wayne

County Court of Common Pleas. This Court dismisses the appeal.

                                                 I.

        {¶2}    This is the second time this matter has come before the Court. Because we

previously set forth a detailed recitation of the facts underlying this matter in Lloyd v. Rogerson,

9th Dist. Wayne No. 18AP0024, 2019-Ohio-2606, only a brief summary of the pertinent facts

follows.

        {¶3}    Ms. Lloyd and Justin Rogerson were formally adjoining neighbors in an

apartment complex, which was advertised as being smoke-free. A contentious dispute between

them arose because Ms. Lloyd suffered from health conditions that were aggravated by smoke

and she believed Mr. Rogerson routinely smoked on his property. The dispute ultimately led to

Ms. Lloyd filing a complaint against Mr. Rogerson for negligence and willful and wanton
                                                2


misconduct. Ms. Lloyd alleged that Mr. Rogerson’s smoking injured her person and damaged

her property.

       {¶4}     Following discovery, Mr. Rogerson moved for summary judgment, and Ms.

Lloyd filed a response. The trial court granted summary judgment in favor of Mr. Rogerson on

each of Ms. Lloyd’s claims, and Ms. Lloyd appealed. On appeal, this Court affirmed the trial

court’s judgment with respect to the personal injury aspect of Ms. Lloyd’s negligence claim and

her claim that Mr. Rogerson’s smoking amounted to willful and wanton misconduct. Lloyd at ¶

39-46, 50-52. We also determined, however, that genuine issues of material fact remained as to

whether Ms. Lloyd had established her negligence claim for property damage. Id. at ¶ 47-49.

Consequently, we reversed that aspect of the trial court’s summary judgment award and

remanded the matter for further proceedings. Id. at ¶ 80.

       {¶5}     On remand, the trial court issued a scheduling order for the completion of

discovery, the filing of motions for summary judgment, and a jury trial on Ms. Lloyd’s

negligence claim for property damage. Mr. Rogerson filed a motion for summary judgment

pursuant to the court’s order. Ms. Lloyd then filed a motion to strike Mr. Rogerson’s motion for

summary judgment or, in the alternative, a brief in opposition to it. The trial court denied the

motion to strike and afforded Ms. Lloyd additional time to supplement her brief in opposition if

she chose to do so. On April 2, 2020, eight days before that additional period expired, the trial

court issued a judgment entry and granted Mr. Rogerson’s motion for summary judgment.

       {¶6}     Ms. Lloyd filed a Civ.R. 60(B) motion for relief from judgment based on the trial

court having ruled on Mr. Rogerson’s motion eight days early. She also filed a motion for

sanctions against Mr. Rogerson and his attorney, arguing that Mr. Rogerson’s motion for

summary judgment was frivolous. Once the trial court denied her motion for sanctions, Ms.
                                                3


Lloyd appealed from its April 2nd ruling on Mr. Rogerson’s motion for summary judgment and

its denial of her motion for sanctions.

       {¶7}     Because the trial court had not yet ruled on Ms. Lloyd’s motion for relief from

judgment when she appealed, Ms. Lloyd obtained a stay of her appeal and a remand for the

purpose of allowing the trial court to rule on her Civ.R. 60(B) motion. This Court remanded the

matter for a period of sixty days and later granted two extensions of that stay so that the trial

court might rule on Ms. Lloyd’s Civ.R. 60(B) motion. Following the expiration of the remand

period, the appeal proceeded to briefing and argument. Ms. Lloyd never moved to amend her

notice of appeal to include any additional judgment entries the trial court may have issued.

       {¶8}     Ms. Lloyd now appeals from the trial court’s rulings on Mr. Rogerson’s motion

for summary judgment and her motion for sanctions. She raises three assignments of error for

our review. To facilitate our analysis, we consolidate her assignments of error.

                                                II.

       {¶9}     Initially, we note that Ms. Lloyd appears before this Court pro se. This Court has

observed that

       pro se litigants should be granted reasonable leeway such that their motions and
       pleadings should be liberally construed so as to decide the issues on the merits, as
       opposed to technicalities. However, a pro se litigant is presumed to have
       knowledge of the law and correct legal procedures so that [she] remains subject to
       the same rules and procedures to which represented litigants are bound. [She] is
       not given greater rights than represented parties, and must bear the consequences
       of [her] mistakes. This Court, therefore, must hold [pro se appellants] to the same
       standard as any represented party.

(Internal citations omitted.) Sherlock v. Myers, 9th Dist. Summit No. 22071, 2004-Ohio-5178, ¶

3. Accordingly, we will address Ms. Lloyd’s assignments of error with this standard in mind.
                                                 4


                                 ASSIGNMENT OF ERROR I

       THE TRAIL (sic) COURT COMMITTED REVERSIBLE ERROR AND AN
       ABUSE OF DISCRETION BY REFUSING TO ABIDE BY APPEALS COURT
       ORDERS AND REMANDING CASE FOR FURTHER PROCEEDINGS.

                                 ASSIGNMENT OF ERROR II

       THE TRAIL (sic) COURT COMMITTED REVERSIBLE ERROR AND AN
       ABUSE OF DISCRETION BY DENYING LLOYDS (sic) MOTION FOR
       SANCTIONS.

                                ASSIGNMENT OF ERROR III

       THE TRAIL (sic) COURT COMMITTED REVERSIBLE ERROR AND AN
       ABUSE OF DISCRETION BY REFUSING TO RULE ON AND/OR DENYING
       LLOYDS (sic) 60B MOTION[.]

       {¶10} In her first assignment of error, Ms. Lloyd argues that the trial court erred by

disregarding this Court’s order on remand and dismissing her case without conducting further

proceedings. In her second assignment of error, she argues that the trial court erred when it

denied her motion to sanction Mr. Rogerson and his attorney based on their having filed a

frivolous motion for summary judgment. Finally, in her third assignment of error, Ms. Lloyd

argues that the trial court erred by refusing to rule on and/or by denying the motion for relief

from judgment that she filed on April 9, 2020. Upon review, the appeal is dismissed.

       {¶11} “An appeal is initiated when the appellant files a notice of appeal.” State v.

Hamilton, 9th Dist. Lorain No. 17CA011143, 2018-Ohio-2551, ¶ 10. “The notice of appeal * *

* shall designate the judgment, order or part thereof ap[p]ealed from * * *.” App.R. 3(D). “An

appellate court ‘is without jurisdiction to review a judgment or order that is not designated in the

appellant’s notice of appeal.’” State v. Dixon, 9th Dist. Summit No. 21463, 2004-Ohio-1593, ¶

7, quoting Slone v. Bd. of Embalmers & Funeral Dirs. of Ohio, 123 Ohio App.3d 545, 548 (8th

Dist.1997). “If a party seeks to include additional judgments or orders subsequently decided by

the trial court in the same proceeding, App.R. 3(F) permits the party to amend his or her appeal
                                               5


to add such judgments or orders.” Dixon at ¶ 6. Absent an amendment, an appellate court

generally may not consider any subsequent orders. See U.S. Bank Natl. Assoc. v. Harper, 9th

Dist. Lorain No. 19CA011499, 2020-Ohio-4674, ¶ 36. An exception to that general rule applies

if subsequent events or orders render a matter moot. See Pewitt v. Lorain Corr. Inst., 64 Ohio

St.3d 470, 472 (1992) (“[A]n event that causes a case to become moot may be proved by

extrinsic evidence outside the record.”); N. Trust Bank FSB v. Bolognue Holdings, Inc., 9th Dist.

Summit No. 26290, 2012-Ohio-4913, ¶ 3 (“‘[A] court may consider evidence that is outside the

record to determine if a case is moot.”).

       {¶12} Ms. Lloyd only appealed from two rulings: a judgment the trial court issued on

April 2, 2020, and an order it issued on April 23, 2020. The April 2nd judgment awarded

summary judgment in favor of Mr. Rogerson, and the April 23rd order denied Ms. Lloyd’s

motion for sanctions. Once Ms. Lloyd appealed from those rulings, she sought a limited remand

for the purpose of allowing the trial court to rule on the Civ.R. 60(B) motion she had filed on

April 9, 2020. This Court granted her request, issued a stay, and remanded the matter for the

trial court to rule on her Civ.R. 60(B) motion. A review of the trial court’s docket reveals that

the trial court granted Ms. Lloyd’s motion for relief from judgment. See N. Trust Bank FSB at ¶

3. By granting her relief from its April 2nd judgment, the trial court effectively vacated that

judgment. To the extent Ms. Lloyd’s appeal stems from the trial court’s April 2nd judgment, the

appeal is moot and must be dismissed. See Bankers Trust Co. of California, N.A. v. Tutin, 9th

Dist. Summit No. 24329, 2009-Ohio-1333, ¶ 6.

       {¶13} The only other order Ms. Lloyd designated in her notice of appeal was the trial

court’s April 23rd order. That order denied her motion for sanctions against Mr. Rogerson and

his attorney based on their having filed a motion for summary judgment. Given that the trial
                                                 6


court vacated its summary judgment award upon limited remand from this Court, we must

conclude that Ms. Lloyd’s appeal from the trial court’s April 23rd order is premature. At the

time Ms. Lloyd filed her appeal, the trial court had not yet ruled on Mr. Rogerson’s motion for

summary judgment,1 so any argument that his motion is frivolous is not yet ripe for review. To

the extent Ms. Lloyd has appealed from the court’s April 23rd order, her appeal is premature.

                                                III.

       {¶14} Ms. Lloyd’s appeal from the trial court’s summary judgment award is moot, and

the remainder of her appeal is premature. Consistent with the foregoing opinion, the appeal is

dismissed.

                                                                               Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT




1
  Apart from considering matters beyond the record to determine mootness, this Court’s review
is confined to the record before us on appeal.
                                      7


HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

SUSAN LLOYD, pro se, Appellant.

TERRENCE J. KENNEALLY and SEAN M. KENNEALLY, Attorneys at Law, for Appellee.